Citation Nr: 0705425	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claim. 


FINDINGS OF FACT

1.  Entitlement to service connection for a respiratory 
disorder was denied by the RO in a rating decision dated in 
January 2002, and the veteran did not appeal.

2.  Evidence submitted since the January 2002 RO decision 
which denied service connection for a respiratory disorder 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed January 2002 RO decision denying service 
connection for a respiratory disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 
20.1103 (2006).

2.  Subsequent to the January 2002 RO decision that denied 
entitlement to service connection for a respiratory disorder, 
new and material evidence sufficient to reopen the claim was 
not received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him  whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in June 2003, August 2003, January 
2004, and March 2006.  The veteran was told of what was 
required to substantiate his claim for reopening a previously 
denied claim and for entitlement to service connection, and 
of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claim.  The letters provided the veteran 
with notice of what evidence and information was necessary to 
reopen his previously denied claim and to establish 
entitlement to the underlying claim for the benefits sought 
on appeal.  Kent v. Nicholson, 20 Vet App 1 (2006).  He was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  The RO stated 
that it was giving him the opportunity to submit additional 
evidence or request assistance prior to making a decision.

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  The content of 
the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Since the veteran's claim to reopen a previously denied claim 
was denied by the RO and is also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to that issue.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006).  
Some of the veteran's service medical records appear to be 
unavailable.  In these circumstances, there is a heightened 
obligation to assist a claimant in the development of his 
case; to explain findings and conclusions; and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The veteran's 
relevant VA medical treatment records have been obtained, as 
discussed below. There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  In this case, a medical opinion is not 
required because the veteran has not submitted any new and 
material evidence that is sufficient to reopen the claim, and 
the duty to assist in the development of the claim is not 
therefore triggered.  See 38 U.S.C.A § 5103A(f) (Providing 
that nothing as to VA's duty to assist shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection - New and Material Evidence

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
bronchiectasis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001). Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in August 2003, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in January 2002, the RO denied the 
veteran's claim of entitlement to service connection for a 
respiratory disorder.  At the time of this decision, the 
medical evidence of record included the veteran's assertions 
that he had been treated in service for shortness of breath 
in February 1955 and for pneumonia in September 1955, adding 
that he had been hospitalized for about two weeks.  The 
veteran had also asserted that he had been treated for 
respiratory problems for the preceding 10 years, more 
recently at the VA Medical Center in Lake City, Florida.  
Records from the Surgeon General's Office had confirmed that 
the veteran was treated from September 5, 1955 to September 
12, 1955, on which date he was returned to duty, although the 
nature of the disability was not shown. 
The veteran's discharge examination dated September 13, 1955, 
showed that upon clinical evaluation, his lungs and chest 
were normal.  

Thereafter, a private radiology report from the John D. 
Archbold Memorial Hospital dated in February 1987 showed that 
an X-ray of the chest was normal.

A private medical record from R. T. Morgan, M.D., dated in 
August 2000, showed that the veteran's breathing was bad, and 
that this was nonservice connected but that the veteran 
wanted to change it to service connected.  The diagnosis, in 
pertinent part, was chronic obstructive pulmonary disease and 
chronic bronchitis. 

VA outpatient treatment records dated from 1999 to 2001 
included a chest X-ray from September 2000 which showed lung 
changes consistent with chronic obstructive pulmonary 
disease.  The veteran was said to be on inhalation therapy.  
He was also noted to have been a smoker.

In its decision, the RO determined that there was no evidence 
that a chronic respiratory disorder began in service.  The RO 
reasoned that even if the veteran had been treated and 
hospitalized for pneumonia during service, it was an acute 
condition which had resolved with treatment without 
residuals, as his discharge examination had specifically 
shown the respiratory system to be normal.  Additionally, 
there was no link by a competent authority that the veteran 
had a current respiratory disorder related to service, and 
that the veteran, himself, had reported the onset of his 
respiratory disorder at approximately 10 years earlier, or 
about 45 years after discharge.  As such, the claim was 
denied.  The veteran was notified of this decision and of his 
appellate rights by letter dated in January 31, 2002.  He did 
not appeal this decision, thus the denial became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequent to the January 2002 RO decision, VA outpatient 
treatment records dated from March 2002 to October 2006 show 
intermittent treatment for a history of a respiratory 
disorder, to include chronic obstructive pulmonary disease.  
The records show that the veteran had reported a 30 year 
history of smoking, having quit a few months prior to 
admission.  The records also showed intermittent treatment 
for chronic bronchitis.  The veteran was said to experience 
coughing and wheezing.  Physical examination revealed that 
his lungs were filled with variable rhonchi, and his breath 
sounds were diminished.  In June 2006, an increase in 
wheezing was shown and his medications were adjusted.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a respiratory disorder.  The newly submitted 
VA outpatient treatment records, although not previously of 
record, are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  None of 
these records suggest that the veteran's current respiratory 
disorder is in any way related to his active service.  In 
fact, there is no evidence of record showing that the 
veteran's current respiratory disorder, to include chronic 
obstructive pulmonary disease and chronic bronchitis, had its 
onset during service or is related to any in-service disease 
or injury.  Additional evidence which consists of records of 
post-service treatment that does not indicate that a 
condition is service connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993); see Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  

The Board has also considered the veteran's statements with 
regard to his claim.  Although presumed to be true, see 
Justus, they are repetitive of previous statements made which 
were previously considered by VA, and are therefore not new.  
The critical factor in this regard is that to the extent the 
veteran asserts that the in-service pneumonia was 
etiologically related to his current respiratory disorder, he 
is not competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Because such evidence is not 
competent, it is not material.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The newly submitted evidence also fails to establish that the 
veteran currently had bronchiectasis, which had become 
manifested to a compensable degree within one year following 
separation from service.  As such, there is no new and 
material evidence of entitlement to service connection based 
on a legal presumption under  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the evidence received 
subsequent to the January 2002 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a respiratory disorder.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a respiratory 
disorder is not reopened and the appeal is denied.  




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


